Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-29 are pending and under examination.
Claims 24-29 are newly presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2022 is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 25-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Olson et al. US 2006/0011699.

Regarding claim 21, Olson discloses a surgical end effector (100), comprising:
an elongate channel (120) including a bottom including a proximal end and a distal end (the term bottom is interpreted as the outer surface of channel 120 which includes surfaces 128,121a and 121b; par 0067), the elongate channel (120) being configured to operably support a staple cartridge (200; figs. 2 and 6b) therein; a firing element (150) configured to translate between a first position (fig.3; par 0078) adjacent the proximal end of the bottom of the elongate channel (pre-fired position) and an ending position adjacent the distal end of the bottom of the elongate channel (120), the firing element including a vertical portion (151) and at least one laterally extending lower foot (152; Fig.10; par 0078):
an internal passage (126) extending within the elongate channel (120) and configured to receive the at least one laterally extending lower foot (152) when the firing element (150) moves between the first position and ending position (par 0071); a proximal channel opening (129) through the proximal end of the bottom of the elongate channel to facilitate viewing of the firing element therethrough when the firing element (150) is in the first position, the proximal channel opening (Par 0070 : Notch 129 is dimensioned to allow bottom flange 152 to pass therethrough) sized to receive therein the at least one laterally extending lower foot (152) on the firing element (150); and a lead surface that guides the at least one laterally extending lower foot into the internal passage (the movement of the sled directs lower foot 152 into the internal passage 126; par 0082).

    PNG
    media_image1.png
    521
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    504
    464
    media_image2.png
    Greyscale

Regarding claim 22, Olson discloses a surgical end effector (100), comprising:
an elongate channel (120) including a bottom including a proximal end and a distal end (the term bottom is interpreted as the outer surface of channel 120 which includes surfaces 128,121a and 121b; par 0067), the elongate channel being configured to operably support a staple cartridge (200; figs. 2 and 6b) therein;
a firing element (150) configured to translate between a first position (fig.3; par 0078) adjacent the proximal end of the bottom of the elongate channel (pre-fired position) and an ending position adjacent the distal end of the bottom of the elongate channel, the firing element including a vertical portion (151) and at least one laterally extending lower foot (152; Fig.10; par 0078):
an internal passage (slot 126) extending within the elongate channel (120) and configured to receive the at least one laterally extending lower foot (152) when the firing element (150) moves between the first position and ending position (par 0071); a proximal channel opening (129) through the proximal end of the bottom of the elongate channel to facilitate viewing of the firing element therethrough when the firing element is in the first position (par 0070), the proximal channel opening sized to receive therein the at least one laterally extending lower foot on the firing element (Par 0070 : Notch 129 is dimensioned to allow bottom flange 152 to pass therethrough); and a guide (sled 160 guides dynamic clamping member 150) that directs the at least one laterally extending lower foot into the internal passage (the movement of the sled directs lower foot 152 into the internal passage 126; par 0082).
Regarding claim 25, Olson discloses surgical end effector of Claim 21, further comprising said staple cartridge (200; figs. 2 and 6b).
Regarding claim 27, Olson discloses surgical end effector of Claim 22, further comprising said staple cartridge (200; figs. 2 and 6b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Shelton, IV et al. US2011/0290853.

Regarding claim 23, Olson discloses a surgical end effector (100), comprising:
an elongate channel (120) including a bottom including a proximal end and a distal end (the term bottom is interpreted as the outer surface of channel 120 which includes surfaces 128,121a and 121b; par 0067), the elongate channel (120) being configured to operably support a staple cartridge (200; figs. 2 and 6b) therein; a firing element (150) configured to translate between a first position (fig.3; par 0078) adjacent the proximal end of the bottom of the elongate channel and an ending position adjacent the distal end of the bottom of the elongate channel (pre-fired position), the firing element including a vertical portion and at least one laterally extending lower foot (152; Fig.10; par 0078): an internal passage (slot 126) extending within the elongate channel (120) and configured to receive the at least one laterally extending lower foot (152) when the firing element moves between the first position and ending position (par 0070---71); a proximal channel opening (129) through the proximal end of the bottom of the elongate channel to facilitate viewing of the firing element therethrough when the firing element is in the first position, the proximal channel opening sized to receive therein the at least one laterally extending lower foot on the firing element (Par 0070-0071: Notch 129 is dimensioned to allow bottom flange 152 to pass therethrough); but fails to explicitly teach a ramp at the proximal end of the elongate channel that forces the at least one laterally extending lower foot into the internal passage.
	However Shelton et al. teaches an end effector with a surgical instrument comprising a ramp at the proximal end of the elongate channel that forces the at least one laterally extending lower foot into the internal passage (Figs 6-7; par 0178-0179; tapered or ramped edge of widened hole 130 at the proximal end of channel 18 to guide and provide lockout features to E-beam 102),
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the guide feature of the firing member as taught by Olson with the ramp guide as taught by Shelton in order to facilitate manufacturing of tighter tolerances with various lockout and guide features of the staple assembly (par 0177).

Regarding claim 29, Olson in view of Shelton substantially teaches surgical end effector of Claim 23, further comprising said staple cartridge (200; figs. 2 and 6b). 

    PNG
    media_image3.png
    411
    719
    media_image3.png
    Greyscale

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Shelton, IV et al. US 2010/0065605.

Regarding claim 26, Olson discloses the surgical end effector of Claim 22, but fails to explicitly teach wherein the proximal channel opening is separate from the internal passage.
However Shelton teaches a surgical stapling instrument with openings 530 and 520; par 0052 that allow for visual indication of the stapler and an internal passage 49; par 0033 also seen in figure 3 which shows the lower foot of the firing member sitting in a slot notch or passage that sits at least partially inside or internal to the firing member.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Olson, with the separation of the proximal opening and internal slot to allow for visual indication of where the clinician has grasped or manipulated tissue, for added safety when using the surgical stapler. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Shelton, IV et al. US2011/0290853 in further view of Shelton, IV et al. US 2010/0065605.
Regarding claim 28, Olson discloses the surgical end effector of Claim 23, but fails to explicitly teach wherein the proximal channel opening is separate from the internal passage.
However Shelton teaches a surgical stapling instrument with openings 530 and 520; par 0052 that allow for visual indication of the stapler and an internal passage 49; par 0033 also seen in figure 3 which shows the lower foot of the firing member sitting in a slot notch or passage that sits at least partially inside or internal to the firing member.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument of Olson, with the separation of the proximal opening and internal slot to allow for visual indication of where the clinician has grasped or manipulated tissue, for added safety when using the surgical stapler. 
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Applicant argues that Olson fails to disclose the internal passage receives the at least one laterally extending lower foot, because the foot sits outside the stapler, however this argument is unpersuasive because at least a portion of the lower foot engages with the slot 126 which is internal to the surgical instrument, so at least a portion of the lower foot is received by the internal passage; alternatively newly cited art Shelton 605’ also teaches a slot having a portion that widens to receive a foot portion of the firing member as seen in figure 3.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731